            Case 1:19-cv-06441-LJL Document 63 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               11/19/2020
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND, and                                        :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                      19-cv-6441 (LJL)
EDUCATIONAL AND INDUSTRY FUND, TRUSTEES :
OF THE NEW YORK CITY CARPENTERS RELIEF                                 :          ORDER
AND CHARITY FUND, and THE NEW YORK CITY :
AND VICINITY CARPENTERS LABOR-                                         :
MANAGEMENT CORPORATION,                                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
NYC FLOORING LLC, KNF RENOVATIONS, LLC,                                :
SALVATORE MARZELLA, FRANK LIOY, SHERIE :
LIOY and DENA PATTAKOS                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Counsel for Defendants has moved the Court for permission to withdraw pursuant to
Local Rule 1.4. Dkt. No. 54. Counsel cites Defendants’ failure to pay outstanding legal fees and
inability to pay anticipated fees to be incurred in defending the action. Dkt. No. 54-2. The Court
has determined that counsel has shown good cause to withdraw and, accordingly, counsel’s
request is GRANTED.

        SO ORDERED.


Dated: November 19, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
